       Case 4:18-cv-04020 Document 34 Filed on 06/02/21 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                    §
      Plaintiff,                             §
                                             §
 vs.                                         §      Case No.: 4:18-cv-04020
                                             §
 JAGMAIL S. GILL and AMARJIT K.              §
 GILL,                                       §
       Defendants.


                           WITHDRAWAL OF APPEARANCE

        Kindly withdraw the appearance of Annapoorni R. Sankaran, Heather M. Elliott and the

firm Holland & Knight LLP, on behalf of Defendants Jagmail S. Gill and Amarjit K. Gill

(collectively "Defendants"). Joshua David Smeltzer, Esq., of the firm Gray Reed & McGraw will

continue as counsel for Defendants.

                                           Respectfully submitted,

                                           HOLLAND & KNIGHT LLP

                                           By: s/ Annapoorni R. Sankaran
                                           Annapoorni R. Sankaran
                                           Anna.Sankaran@hklaw.com
                                           Texas Bar No. 24071918
                                           1100 Louisiana Street, Suite 4300
                                           Houston, Texas 77002
                                           Telephone: (713) 821-7000
                                           Facsimile: (713) 821-7001

                                           ATTORNEY FOR DEFENDANTS
       Case 4:18-cv-04020 Document 34 Filed on 06/02/21 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I hereby certify that on June 2, 2021, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

on this day on counsel identified on the Service List below via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

or parties who are not authorized to receive electronically Notices of Electronic Filing.

               Herbert W. Linder, Esq.
               Department of Justice
               717 N. Harwood, Suite 400
               Dallas, TX 75201
               Telephone: 214.880.9754
               Facsimile: 214.880.9774
               Email: Herbert.W.Linder@usdoj.gov

               Joshua David Smeltzer
               Gray Reed & McGraw
               1601 Elm Street
               Suite 4600
               Dallas, TX 75201
               972-922-0129
               Email: jsmeltzer@grayreed.com



                                              /s/ Annapoorni R. Sankaran
                                              Annapoorni R. Sankaran




                                                 2
#84721352_v2
